Citation Nr: 1310730	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  06-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO denied reopening a previously denied claim of service connection for a low back disorder.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2009.  A transcript of the hearing has been associated with the record.  

In January 2010, the Board issued a decision reopening the claim of service connection for a low back disorder.  The Board also remanded the underlying merits of that claim for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In October 2011, the Veteran submitted an informal claim of entitlement to service connection for bilateral hearing loss, tinnitus, and erectile dysfunction.  In a May 2012 rating decision, the RO awarded service connection for tinnitus and left ear hearing loss and denied service connection for right ear hearing loss.  However, in May 2012 correspondence to the Veteran, the RO stated that it had denied service connection for right ear hearing loss and erectile dysfunction.  Therefore, it is unclear whether the issue of entitlement to service connection for erectile dysfunction has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran has degenerative disc disease of the lumbar spine which was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in November 2004, which was prior to the initial decision on the claim in January 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.   

Moreover, the content of the November 2004 letter satisfied the notice requirements.  In this regard, letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  

A March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  Following this notice, the claim was readjudicated in an April 2008 supplemental statement of the case (SSOC) before it was certified to the Board and the Board issues its January 2010 decision and remand.  Since the claim was remanded to the RO for further development, the claim was readjudicated in an August 2011 SSOC.  Accordingly, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA spine examination in September 2010 in compliance with the January 2010 remand.  There has been no allegation that the examination or subsequent addendum opinion were inadequate.  Moreover, the Board finds that the September 2010 VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available service treatment records as well as the post-service medical records contained in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Laws and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), determined that when a veteran satisfies the requirements for a "chronic disease" shown in service (or within the presumptive period under 38 C.F.R. § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Federal Circuit decision provided:

..if a veteran prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  By treating all subsequent manifestations as service connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id.

In addition, the Federal Circuit noted that 38 C.F.R. § 3.303(b) provides an alternative method of establishing service connection for a "chronic disease," such as arthritis.  The Federal Circuit provided:

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for a chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  See Walker, supra.  

In his original claim for service connection for a low back disorder, dated in January 2003, the Veteran reported that he injured his back during a fixed wing plane crash during service in 1966.

A review of the Veteran's service treatment records shows that the Veteran's spine was normal during an entrance examination dated in October 1965.  In an associated report of medical history, the Veteran denied any pertinent history suggestive of low back problems, such as arthritis or rheumatism; and bone, joint, or other deformity.

A February 1967 service treatment note indicates that the Veteran was treated for complaints of pain in the lumbar area and he was "sent for V.A." the examiner noted that "V.A." examination was negative and the Veteran was prescribed Darvon and Robaxin.  He was notified that he was to be rechecked in two days.

A January 1968 separation examination shows the Veteran had a normal spine examination.  An associated report of medical history was negative for pertinent findings suggestive of low back problems, including a denial of recurrent back pain.

A July 2000 private magnetic resonance imaging (MRI) study of the lumbar spine showed mild dehydration at L3-4 and L4-5; however, the interpreting physician noted it was an "otherwise normal examination."

In August 2000, the Veteran was evaluated by a private neurologist for complaints of low back pain, neck pain, and headaches.  The Veteran reported that he developed low back pain "over a long period of time."  

Private treatment records dated from January 2002 to January 2003 show that the Veteran was treated by his private family physician for complaints of low back pain.  In a January 2002 note, the Veteran complained of back pain that "started recently" after "standing for long periods of time."  The diagnosis was lumbosacral strain.  

In a January 2003 statement, the Veteran reported that he injured his back in an aircraft accident in 1967.  He indicated that he was a passenger in a fixed-wing aircraft that lost engine power and glided to a landing on a road into a rice paddy.  He related that the impact caused him to be thrown forward and he injured his back.  He stated that "[a]lmost 20 years went by before [his back] problems occurred."  He stated that x-rays and MRI studies show damage from an "old severe head injury" sustained in the crash.

In April 2003 and April 2004 VA treatment notes, the Veteran reported that he had chronic low back pain since 1984.  

An August 2005 x-ray study of the lumbosacral spine showed osteophyte formation compatible with mild to moderate degenerative changes and aortic calcification.  

During a September 2005 VA neurology consultation, the Veteran indicated that he was a crew chief on a fixed-wing spotter plane.  He stated that he was a passenger on the plane during two crash landings.  He indicated that the engine went out causing the first crash and the plane was shot down causing the second crash.  

In a January 2006 private neurology consultation report, the Veteran complained of back pain.  He reported that he sustained severe head trauma during service in 1966.  He stated that he was told that he had degenerative disc disorder in his back and a bulging disc in his back in 1984.

In a June 2008 statement, the Veteran reported that his back injuries "surfaced years later" following a plane crash in service.  He reported that he was a passenger on a plane that was taking small arms fire and the plane lost engine power.  He stated that the pilots landed the plane in a rice paddy and that "[n]o one was injured badly other than bumps and bruises."  

June 2008 x-rays of the lumbosacral spine showed degenerative changes and lumbar straightening with slight spondylolisthesis.  

A June 2008 MRI study of the lumbar spine showed multifactorial stenotic disease related to congenital spinal stenosis, hypertrophic facet and ligamentous changes, spondylolisthesis, intervertebral osteochondrosis with discal displacement, and an apparent L2/3 Tarlov cyst on the right.

During an October 2008 VA pain clinic consultation, the Veteran complained of chronic lower back pain that manifested during his Vietnam service in the mid-to late-1960's.  He described a constant pain in the lower lumbar region of his left side that was primarily localized, but occasionally extended to the proximal thigh with notable radiation down the left or right lower extremity.  The diagnosis was chronic lower back pain, likely secondary to lumbosacral spondylosis.

During a February 2009 West Virginia Disability Determination Service examination for Social Security Administration (SSA) benefits purposes, the Veteran reported that he had a long history of degenerative disc disease involving his lower back.  The examiner noted that an examination of the Veteran's back "failed to reveal any deformities, muscle spasms, or any abnormal curvature."

During a July 2009 private orthopedic consultation and evaluation, the Veteran reported that he had a history of lower back pain for "years and years."  He indicated that he was treated for his chronic lower back pain with prescription pain medication for the past 20 years.  He indicated that he had a recent, spontaneous exacerbation of back pain with left lower extremity radiation and a burning sensation.  He denied any specific injury to the area.  

In an August 2009 independent medical examination conducted by a private medical examiner, the Veteran reported that he injured his back during a hard landing in an Otter aircraft during service.  He reported that the injury occurred in October 1966.  He stated that he mentioned his injury to a medic in service, but he was not formally treated for any injury.  He indicated that his back was a chronic issue that progressively worsened over time.  He reported that he sought treatment for his low back after his separation from service and that he had been treated continually since that time.  After examining the Veteran, the examiner diagnosed degenerative disc disease (DDD) to the lumbar spine causing secondary radiculopathy to the left lower extremity.  The examiner opined that it was more likely than not that the Veteran's low back disorder was caused and/or brought about during service.  

An August 2009 private radiology report detailed the findings of an MRI study of the lumbar spine.  The MRI showed a transitional thoracolumbar vertebral body, borderline to possibly minimal canal stenosis secondary to mild bulging discs, and mild to moderate hypertrophy of the posterior elements at L3-L4 and slightly worse at L4-L5.

During the October 2009 hearing, the Veteran testified that he first injured his low back while he was serving as a part-time Crew Chief on a fixed-wing, single-engine plane that lost an engine and forced the pilot to make a hard landing.  He stated that his body "went forward with [his] head" and his back was sore.  He indicated that he was treated by a medic in an "informal setting" and he continued to have difficulty with his back throughout his service in Vietnam.  He complained of a burning sensation "like a knife stuck in [his] back."  He stated that he was able to manage the pain on his own initially, but it had worsened over time, and he began seeking treatment for his back in approximately 1976.  He reported that his treating physicians diagnosed him with degenerative disc disease.  

An April 2010 private orthopedic examination report included a diagnosis of lumbosacral musculoligamentous strain. 

During a September 2010 VA spine examination, the Veteran reported that he injured his low back in a February 1967 plane crash.  He stated that he was treated by medics at Mekong Delta, Vietnam.  He indicated that since the initial injury, his low back pain had progressively worsened in the last few years.  X-rays of the lumbosacral spine showed intervertebral osteochondrosis and lumbar straightening with relatively limited facet arthropathy.  The examiner opined that the Veteran's diagnosis of degenerative disc disease of the lumbosacral spine was not caused by or related to his hard aircraft landing in Vietnam.  He noted that the Veteran had only one documented complaint of low back pain in February 1967 and the service treatment note had "no clear cut diagnosis other than lower back pain," and he noted that the note stated that examination was otherwise normal at that time.  The examiner opined that it was more likely that the Veteran's degenerative disc disease was part of "generalized degeneration due to age."

In an October 2010 statement, the Veteran reported that he had back pain for 30 years.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine, which satisfies the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.

The Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, such as the hard landing after the plane that he was a passenger in lost engine power during his Vietnam service.  He is also competent to report that he had low back pain following the hard landing.  Additionally, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran is competent to report that he injured his low back during the hard landing in service.  He is also competent to report that he has had symptoms since the event.  See Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  The Board notes that the Veteran complained of pain in the lumbar area of his back in February 1967 which is consistent with his reports of injuring his low back in a February 1967 plane landing.

The record presents conflicting opinions as related to a nexus to service.  In an August 2009 independent medical examination, the examiner opined that it was more likely than not that the Veteran's low back disorder was caused and/or brought about during service.  However, in a September 2010 VA examination report, the examiner opined that the Veteran's diagnosis of degenerative disc disease of the lumbosacral spine was not caused by or related to his hard aircraft landing in Vietnam.  He noted that the Veteran had only one documented complaint of low back pain in February 1967 and the service treatment note had "no clear cut diagnosis other than lower back pain," and he noted that the note stated that examination was otherwise normal at that time.  The examiner opined that it was more likely that the Veteran's degenerative disc disease was part of "generalized degeneration due to age."

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Affording the Veteran the benefit of the doubt, the nexus requirement is satisfied by competent, credible reports of continuity of symptoms.  Service connection is granted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


